Exhibit 10.120
 


PROMISSORY NOTE
 
GLIMCHER MJC, LLC
 


$55,000,000
New York, New York
 
April 8, 2010

 
FOR VALUE RECEIVED, the undersigned GLIMCHER MJC, LLC, a Delaware limited
liability company (the “Maker”), promises to pay to GOLDMAN SACHS COMMERCIAL
MORTGAGE CAPITAL, L.P., a Delaware limited partnership, and its successors and
registered assigns (the holder of this Note from time to time, or any portion
hereof, is hereinafter referred to as the “Holder”) or to such other account
pursuant to such other wiring instruction as the Holder may from time to time
designate in writing, the original principal amount of FIFTY-FIVE MILLION
DOLLARS ($55,000,000), or so much thereof as may be outstanding from time to
time (the “Principal Amount”), together with interest thereon and all other
amounts payable to the Holder under the Loan Documents with respect to the Loan,
such principal, interest and other amounts to be payable as provided in the Loan
Agreement (as defined below) and the other Loan Documents.  Capitalized terms
used herein but not otherwise defined herein shall have the meanings assigned to
such terms in the Loan Agreement.
 
This Promissory Note (this “Note”) is the Note referred to in that certain Loan
Agreement, dated as of the date hereof, between the Maker, as borrower, and the
Holder, as a lender (as amended, modified or supplemented and in effect from
time to time, the “Loan Agreement”) and evidences the Loan made by the Holder
thereunder.  Reference to the Loan Agreement is hereby made for a statement of
the rights of the Holder and the duties and obligations of the Maker, but
neither this reference to the Loan Agreement nor any provision thereof shall
affect or impair the absolute and unconditional obligation of the Maker to pay
the principal, interest and other amounts payable with respect to this Note when
due.  The Principal Amount shall bear interest at the rates provided for in the
Loan Agreement.
 
This Note is secured by the Mortgage and the other security interests and liens
granted in the Loan Agreement and in other Loan Documents.
 
The principal sum evidenced by this Note, together with accrued interest and
other sums or amounts due hereunder, shall become immediately due and payable at
the option of the Holder upon the occurrence and during the continuation of any
Event of Default in accordance with the provisions of the Loan Agreement.
 
With respect to the amounts due and payable pursuant to this Note, the Maker
waives demand, presentment and notice, except for notices required by the Loan
Documents.
 
In no event shall the amount of interest (and any other sums or amounts that are
deemed to constitute interest under applicable Legal Requirements) due or
payable hereunder (including interest calculated at the Default Rate) exceed the
maximum rate of interest designated by applicable Legal Requirements (the
“Maximum Amount”), and in the event such excess payment is inadvertently paid by
the Maker or inadvertently received by the Holder, then such excess sum shall be
credited as a payment of principal on this Note, and if in excess of the
outstanding Principal Amount of this Note, shall be immediately returned to the
Maker upon such determination.  It is the express intent hereof that the Maker
not pay and the Holder not receive, directly or indirectly, interest in excess
of the Maximum Amount.
 
 
1

--------------------------------------------------------------------------------

 
 
Other than as expressly set forth in the Loan Documents, this Note may not be
assigned in whole or in part by the Maker.  The Holder shall have the right from
time to time at its discretion to assign this Note, in whole or in part, only by
registration of such assignment on a register maintained as provided in the Loan
Agreement. Maker’s obligations in connection with any such assignment shall be
as set forth in the Loan Documents.
 
The Holder shall not by any act, delay, omission or otherwise be deemed to have
amended, modified, supplemented, waived, extended, discharged or terminated any
of its rights or remedies, except by an amendment, modification, supplement,
waiver, extension, discharge or termination in writing and signed by the
appropriate parties, as may be applicable pursuant to the Loan Agreement.  All
rights and remedies of the Holder under the terms of this Note and applicable
statutes or rules of law shall be cumulative, and may be exercised successively
or concurrently.  The Maker agrees that there are no defenses, equities or
setoffs with respect to the obligations set forth herein.
 
Wherever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable Legal Requirements, but if
any provision of this Note shall be prohibited by or invalid under applicable
Legal Requirements, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Note.
 
The Holder may, at its option, release any Collateral given to secure the
indebtedness evidenced hereby, and no such release shall impair the obligations
of the Maker to the Holder under this Note and the other Loan Documents.
 
This Note shall be governed by, and construed in accordance with, the laws of
the State of Tennessee.
 
ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST THE HOLDER OR THE MAKER ARISING OUT
OF OR RELATING TO THIS NOTE SHALL BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN
NEW YORK, NEW YORK.  THE MAKER, AND BY ACCEPTANCE OF THIS NOTE, THE HOLDER,
HEREBY (i) IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT
ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM, AND (ii) IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY
SUIT, ACTION OR PROCEEDING.
 
 
2

--------------------------------------------------------------------------------

 
 
THE MAKER AND, BY ACCEPTANCE HEREOF, THE HOLDER, TO THE FULLEST EXTENT THAT EACH
MAY LAWFULLY DO SO, WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING (INCLUDING,
WITHOUT LIMITATION, ANY TORT ACTION), BROUGHT BY EITHER PARTY HERETO WITH
RESPECT TO THIS NOTE OR THE OTHER LOAN DOCUMENTS.
 
The provisions of this Note shall be subject to the provisions of the Loan
Agreement including Section 9.19 of the Loan Agreement, the provisions of which
are incorporated herein by this reference as if fully set forth herein.
 


 
[Signature page follows]
 
 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Maker has caused this Note to be executed as of the day
and year first above written.
 

 
MAKER:
 
GLIMCHER MJC, LLC,
a Delaware limited liability company
 
By:  Johnson City Venture, LLC,
        a Delaware limited liability company,
        its sole member
 
        By:  Glimcher Johnson City, Inc.,
                a Delaware corporation,
                its Managing Member
 
                By:  /s/ George A. Schmidt
                        George A. Schmidt
                        Executive Vice President
                        Chief Investment Officer

 
 
 
4